DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2021 has been entered.

Status of the Application
Claims 1-11, 14-17, 19, and 20 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 07/29/2021 are acknowledged.  Claims under consideration in the instant office action are claims 1-11, 14-17, 19, and 20.
 Applicants' arguments, filed 07/29/2021, have been fully considered and they are deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.



Election/Restrictions
Claims 1-4 and 14-17 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 5-11 and 19-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/30/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 5-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over DA SILVA ARNAUT MOREIRA (WO 2010/047611, as disclosed in IDS).
Rejection
Da Silva Arnaut Moreira is drawn towards compositions comprising atropisomers of sulfonated chlorins and bacteriochlorins, such as Luzitin-F2Met (i.e. 5.10, 15,20-tetrakis(2,6-fluoro-3-N-methylsulfamoylphenyl)bacteriochlorin), which reads on the instantly elected compound of α, α, α, α-5, 10, 15,20-tetrakis(N­methyl-2,6-difluoro-3-(methylsulfamoyl)phenyl)bacteriochlorin) (see abstract; pg. 21, lines 25-30).  Da Silva Arnaut Moreira teaches such compositions further comprising a pharmaceutically acceptable carrier, and wherein such compositions can be used to treat skin cancer and urological disorders such as condyloma virus (pg. 14, lines 12-20; pg. 19, lines 19-25).  Da Silva Arnaut Moreira teaches that sulfonated chlorins and bacteriochlorin designed for the photodynamic therapy (PDT) (pg. 1, lines 4-7), and as a consequence it would follow that one of ordinary skill in the art would accompany compositions comprising sulfonated chlorins and bacteriochlorin with instruction for PDT.  Da Silva Arnaut Moreira teaches methods of preparing such porphyrins, wherein porphyrins are mixed with a solvent, filtered with silica gel, precipitated and recrystallized, which can then be decomposed with light irradiation (see Examples 1, 6). 
Da Silva Arnaut Moreira does not teach a process of preparing a composition comprising atropisomers of Formula (I-C), (I-D), (III-C), (III-D) wherein the relative amount of said atropisomers or their pharmaceutically acceptable salts is more than 70% of the total of atropisomers in the referred pharmaceutical composition.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to prepare a composition comprising atropisomers of Formula (I-C), (I-D), (III-C), (III-D) wherein the relative amount of said atropisomers or their pharmaceutically acceptable salts is more than 70% of the 
One of ordinary skill in the art would have been motivated to do so since Da Silva Arnaut Moreira teaches atropisomers of sulfonated chlorins and bacteriochlorins, such as 5.10, 15,20-tetrakis(2,6-fluoro-3-N-methylsulfamoylphenyl)bacteriochlorin, which reads on the instantly elected compound of α, α, α, α-5, 10, 15,20-tetrakis(N­methyl-2,6-difluoro-3-(methylsulfamoyl)phenyl)bacteriochlorin) (see abstract; pg. 21, lines 25-30).  Also, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the level of atropisomers of Formula (I-C), (I-D), (III-C), (III-D).  The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.  Furthermore, it is obvious to vary and/or optimize the level of atropisomers of Formula (I-C), (I-D), (III-C), (III-D) provided in the composition,).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Allowable Subject Matter
Claims 1-4 and 14-17 appear free of the prior art.
The following is a statement of reasons for the indication of allowable subject matter: claim 1 recites a composition comprising atropisomers of compounds of Formula (I-C) and (I-D), wherein the relative amount of said atropisomers or their pharmaceutically acceptable salts is at least 80% of the total of atropisomers in the referred pharmaceutical composition, which have demonstrated unexpected results, which are not obvious or anticipatory over the prior art.

Conclusion
Claims 5-11 and 19-20 are rejected.
Claims 1-4 and 14-17 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628                                                                                                                                                                                                        /SAVITHA M RAO/Primary Examiner, Art Unit 1629